398 F.2d 835
Donald Richard LEEMAN, Appellant,v.UNITED STATES of America, appellee.
No. 19109.
United states Court of appeals Eighth Circuit.
Aug. 13, 1968.

Donald Richard Leeman, pro se.
Theodore L. Richling, U.S. Atty., for District of Nebraska, Omaha, Neb., for appellee; Duane L. Nelson, Asst. U.S. on the brief.
Before MATTHES and HEANEY, Circuit Judges, and REGISTER, Chief District Judge.
PER CURIAM.


1
This appeal involves the third effort of the defendant to secure a reduction of sentence before this Court.  We affirm the decision of the United States District Court for the District of Nebraska denying the defendant's motion to correct the sentence.  In so doing, we adopt the memorandum decision of Judge Robert Van Pelt as the decision of this Court.  D.C., 287 F. Supp. 279 (1968).